PER CURIAM.
We are satisfied that under the conveyances the naked fee of the strip of land called “Pentz Street” was retained in the Pentz estate, and under them abutting owners acquired simply the ordinary street easements over this strip; and, the city having condemned these easements and the fee, that the .amount awarded must be apportioned between the six abutters and the owners of the fee, for the reasons and upon the principle stated in the opinion in Re Opening Eleventh Ave., 81 N. Y. 446. _ The .awards, therefore, should be equitably apportioned between the ■owners of the fee and those persons to whose lands the easements were appurtenant. The orders should accordingly be reversed, .and the case sent back to the referee, in order that an apportionment may be made, with costs to appellants, to be paid out of the .awards.